DETAILED ACTION
A Reply was filed 5 August 2022.  The amendments to the claims and Abstract have been entered.  Claims 1-3 and 5-9 are pending.
The text of those sections of Title 35, U.S. Code not included in this Action can be found in a prior Office Action.

Claim Rejections - 35 USC § 112(b)
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1
The phrase “Np, Am and/or Pu” is unclear in its meaning.  Only Np or Am is irradiated.  Thus, it is unclear how all of Np, Am and Pu can be recovered.  It is unclear whether the claim is to be interpreted as “to recover either Np and/or Pu when Np is irradiated or recover Am and/or Pu when Am is irradiated”.  
Since the phrase can be interpreted in different ways, it is prima facie indefinite.  The claim does not allow the public to be sufficiently informed of what would constitute infringement.
Claim 3
Claim 3 recites “the reacted spheres include Pu”.  However, claim 1 already recites “reacted spheres comprising Pu”.  Thus, it is unclear how claim 3 further limits claim 1. 

Claim Rejections - 35 USC § 103
Claims 1, 3, 5-7, and 9, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over either one of the primary references (Goldmann or Nästren or Haas) in combination with Venneri and either one of Jones or Howe.
The references are further identified as follows:
Goldmann, “Neptunium Oxide Target Fabrication Facility Considerations for the Production of Plutonium‐238.  Goldmann was previously cited. 
Nästren, "Synthesis of (Zr, Y, Am) O2− x transmutation targets", Journal of nuclear materials 433, no. 1-3 (2013): 314-318.
Haas, "Feasibility of the fabrication of americium targets", Nuclear Energy Association (1999).
Venneri (US 2003/0156675).  Venneri was previously cited.
Jones (US 6,896,716).
Howe (Economical Production of Pu-238: NIAC Phase I Final Report, No. HQ-E-DAA-TN33538 (2016)).

Claims 1, 3, and 5
It is well known in the art to irradiate target spheres (comprising either Np or Am) in a target assembly in a nuclear reactor in producing Pu (e.g., Pu-238).  For example, note Goldmann, Nästren, and Haas.  Goldmann discloses irradiating Np spheres within a nuclear reactor (e.g., page 1463), the spheres are flowable (e.g., page 1469), and the spheres are removed and treated to obtain Pu-238 (e.g., pages 1463, 1470).  Nästren discloses irradiating Am spheres within a nuclear reactor (Abstract; page 314, paragraph 1; page 315, last paragraph).  Haas discloses irradiating both Am and Np spheres within a nuclear reactor (Abstract; page 2, paragraph 1; page 3, last paragraph), and the spheres are flowable (e.g., page 2; page 3, last paragraph).
The skilled artisan would understand that targets, including the target spheres of the primary references, can be irradiated in different types of target assemblies and in different types of nuclear reactors.  For example, Venneri shows a nuclear reactor with a target assembly (e.g., Figure 5) in which the target spheres (22, 110) can be irradiated.  The target assembly has a solid core (center element) within an exterior housing (exterior surface).  At least one void (110), for target spheres, is between the core and the housing.  Modification of either primary reference to have employed a nuclear reactor target assembly as suggested by Venneri, for providing irradiation to the target spheres would have been obvious to one of ordinary skill in the art. 
	It is well known in the art to remove reacted material and recycle the valuable target material.  For example, note Jones and Howe.  Jones discloses recycling Am for future irradiation targets (e.g., col. 5, lines 7-9).  Howe discloses recycling Np for future irradiation targets (e.g., page 16, last paragraph; page 33, full paragraph 1; page 37, paragraph 1; page 38, last paragraph), and the Np is flowable (e.g., page 4, last paragraph; page 6, full paragraphs 1 and 2; page 7, paragraph 2).  Further modification of either modified primary reference to have employed conventional recovery and recycle procedures, as suggested by Jones and Howe, to reduce costs would have been obvious to one of ordinary skill in the art.
The result of the modifications would have been predictable to the skilled artisan.
Claims 6, 7, and 9
It is within the skill of the artisan to pour target spheres into and from a target assembly.  For example, Goldmann discusses pouring spheres (e.g., page 1469, full paragraph 1).  Pouring reduces target loading and unloading time with the spheres.  Pouring plural spheres is obviously faster than individually grabbing, lifting, and moving only one sphere at a time.  Thus, further modification of either modified primary reference to have employed pouring the spheres to save time would have been obvious to one of ordinary skill in the art.

Claims 2 and 8, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over either one of the primary references (Goldmann or Nästren or Haas) in combination with Venneri and either one of Jones or Howe as applied to claim 1 above, and further in view of Bergeron (Plutonium consumption and transmutation of neptunium or americium in the MHTGR core, CEA-CONF-12313, Centre d'Etudes de Saclay, 1995).
Applicant indicates that the ceramic can be graphite [0037, 0039].  Bergeron (previously cited) shows that it is well known in the art to use ceramic and refractory coated Np (or Am) in a nuclear reactor (e.g., pages 1-2).  The coating provides strength and fission product retention.  Further modification of either modified primary reference to have included the spheres with a ceramic and refractory coating to enhance strength and fission product retention, as suggested by Bergeron, would have been obvious to one of ordinary skill in the art.  The result of the modification would have been predictable to the skilled artisan.
Objection to the Drawings
The drawings remain objected to under 37 CFR 1.83(a).  To fully understand the invention, the drawings must show every feature of the invention specified in the claims or the feature(s) must be canceled from the claim(s).  No new matter should be entered.  
The following recited feature(s) is not shown:
spheres in a void between a solid core and an exterior housing    (claim 1).
The drawings also remain objected to as failing to comply with 37 CFR 1.84(p)(4) because reference numeral “26” is used to designate both spheres (e.g., published specification at [0036]) and non-spheres (e.g., tubes, Figures 2-4 and 6-8; and ceramic material [0039]).  It is also unclear where spheres are shown in Figs 2-4 and 6-8. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Objection to the Abstract
The Abstract of the disclosure is objected to because it includes an unclear long rambling sentence.  It is unclear where one feature ends and another feature begins.  It is suggested that said sentence be broken into several shorter clear sentences.  The Abstract should include the technical disclosure of the improvement.  Correction is required.  See MPEP § 608.01(b).  
The following Abstract is suggested:  A target assembly includes spheres comprising neptunium (Np) or americium (Am).  The spheres are irradiated in a nuclear reactor in production of plutonium-238.

Objection to the Title
The Title is objected to because it does not correspond to the elected invention (method).  The following Title is suggested:  “Irradiating Np Or Am Spheres In A Nuclear Reactor In Production Of Pu-238".

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new grounds of rejection are based on new prior art.
The drawing objections remain.  The Reply (at page 5) indicates that “Applicant will supplement this response with amended drawings”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Prosecution on the merits is closed.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

RCE Eligibility
Since prosecution is closed, this application is now eligible for a request for continued examination (RCE) under 37 CFR 1.114.  Filing an RCE helps to ensure entry of an amendment to the claims and/or the specification.

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303


/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646